Notice of Pre-AIA  or AIA  Status
	Claims 1-20 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 3, 6, 9, and 15 are objected to for being dependent on rejected claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-5, 7-8, 10-14, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayder, Deep Structured Models for Large Scale Object Co-detection and Segmentation, Doctor of Philosophy, The Australian National University, July 2017, pp. 1-178, in view of IBM, IBM Content Manager On Demand Guide, Fifth Edition, International Business Machines Corporation, International Technical Support Organization, 2015, pp. 1-440, in their entireties. Specifically:

Claim 1
           Claim 1's ''creating the SCNN by a computer system, including creating an input layer, a first convolutional module directly connected to the input layer, a second convolutional module directly connected to the first convolutional module, and a fully connected module directly connected to the second convolutional module,'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 1's ''wherein the first convolutional module comprises a first convolutional layer, second convolutional layer, and first average pooling layer,'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 1's ''wherein the second convolutional module comprises a third convolutional layer, fourth convolutional layer, and second average pooling layer,'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 1's ''wherein the fully connected module comprises a first fully connected layer and a second fully connected layer;'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 1's ''accessing, by the computer system, raw transaction data comprising a plurality of records each having a plurality of fields containing a respective feature value from a set of features;'' is not expressly taught by Hayder. It is, however taught by IBM, page 309, third full paragraph, where it recites:

13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in Content Manager OnDemand. The type of line data that we describe here is a special form of transaction-style report, where it is necessary to search on a value that appears on every line of the report. This transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the record-field data type of IBM for the data structure of Hayder because it would permit A.I. classification in databases.

           Claim 1's ''arranging the raw transaction data such that at least one of the plurality of fields is re-ordered to increase similarity of raw data between adjacent fields of the plurality of fields; and'' is not expressly taught by Hayder. It is, however taught by IBM, page 309, third full paragraph, where it recites:

13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in 

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the sorted record-field data type of IBM for the data structure of Hayder because it would permit A.I. classification in databases.

           Claim 1's ''training the SCNN, comprising:'' is taught by Hayder, page 1, last full paragraph, where it recites:

The dataset D is divided into multiple sets to quantify if the model generalizes well to previously unseen examples. In this sense, one distinguishes between the data that is used to train a model, validate its performance, and to test the trained & validated model.

           Claim 1's ''repeatedly feeding the raw transaction data into the SCNN, comparing output of the SCNN to known results associated with the raw transaction data, and making adjustments to a plurality of weighting 

In a typical supervised learning scenario, learning a good hypothesis f from data is an iterative process and it usually performs the following basic steps

	Further, it is taught by Hayder, page 12, last partial paragraph and page 13, first partial paragraph, where it recites:

The training error is defined as the percentage of examples in the training set correctly classified by the classifier. This is often calculated on the entire training set, although, in recently famous deep learning frameworks, this is usually calculated on mini- batches.

	Further, it is taught by Hayder, page 58, first partial paragraph, where it recites:

As will be discussed in Section 3.3.3, to avoid having to manually tune the weights {wm} of this mixture, we propose an efficient supervised learning procedure to estimate these weights.

Claim 2


Transaction type: Different types of transactions present different types of workloads on the system. For example, logon, document query, and document retrieval all use different components of the Content Manager OnDemand system. For each transaction type, measure the throughput and response time for a number of concurrent users that exceed the maximum predicted number. Tune and add resources to the system as needed until the system exceeds the service level agreement (SLA) requirements.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the predicted number for the customer of IBM with Hayder because it allows the system to anticipate conditions and to react faster.

Claim 4
           Claim 4's ''The method of claim 1, wherein arranging the raw transaction data is performed according to automatically created specifications based on statistical observations of correlation between 

13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in Content Manager OnDemand. The type of line data that we describe here is a special form of transaction-style report, where it is necessary to search on a value that appears on every line of the report. This transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the sorted record-field data type of IBM for the data structure of Hayder because it would permit A.I. classification in databases.

Claim 5
           Claim 5's ''The method of claim 1, wherein the first, second, third, and fourth convolutional layers each use three weighting parameters to optimize results.'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 7
           Claim 7's ''The method of claim 1, wherein the first average pooling layer is configured to use average values from a plurality of neurons at the second convolutional layer.'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 8
           Claim 8's ''The method of claim 1, wherein the SCNN is trained to optimize on predicted customer value for customers of an electronic 

Transaction type: Different types of transactions present different types of workloads on the system. For example, logon, document query, and document retrieval all use different components of the Content Manager OnDemand system. For each transaction type, measure the throughput and response time for a number of concurrent users that exceed the maximum predicted number. Tune and add resources to the system as needed until the system exceeds the service level agreement (SLA) requirements.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the predicted number for the customer of IBM with Hayder because it allows the system to anticipate conditions and to optimize by the prior art “tune and add” process faster.

Claim 10
           Claim 10's ''The method of claim 1, further comprising updating the SCNN based on a newly acquired plurality of records that are more recent than the plurality of records.'' is taught by Hayder, page 84, second full paragraph, where it recites:

We split the trainval images into a training and a validation set. The training set consists of randomly selected 75% of the trainval images, and the remaining 25% of the trainval images are kept as validation set. We use the training set to fine-tune a pre-trained deep network (AlexNet [Krizhevsky et al., 2012]) and train the 21 class-specific SVMs as in [Girshick et al., 2014]. We learn the layout CRF and the kernels in our fully-connected CRF based on the validation set. The unary and feature computation jointly take 9 sec per image on average and the learning algorithm takes approximately 72 hrs to train the full model.

Claim 11
           Claim 11's ''The method of claim 1, wherein the computer system comprises one or more processors and one or more memories connected via a network to a database associated with an electronic service provider at which the plurality of records are stored.'' is taught by Hayder, page 35, third full paragraph, where it recites:

The main idea of this network is to combat the over-fitting problem, and was handled by implementing the dropout layers. It is important to note that the data augmentation techniques, including random image translations, reflections, and cropping, were also used to generate more data. Even though Alexnet is a relatively small network, it took five to six days of training on two GTX 580 GPUs. However, this training time was greatly reduced to a 

Claim 12
           Claim 12's ''A computer system, comprising:'' is taught by Hayder, page 35, third full paragraph, where it recites:

The main idea of this network is to combat the over-fitting problem, and was handled by implementing the dropout layers. It is important to note that the data augmentation techniques, including random image translations, reflections, and cropping, were also used to generate more data. Even though Alexnet is a relatively small network, it took five to six days of training on two GTX 580 GPUs. However, this training time was greatly reduced to a few hours by subsequent improvements in high-performance computing.

           Claim 12's ''a processor; and'' is taught by Hayder, page 35, third full paragraph, where it recites:

The main idea of this network is to combat the over-fitting problem, and was handled by implementing the dropout layers. It is important to note that the data augmentation techniques, including random image translations, reflections, and cropping, were also used to generate more data. Even though Alexnet is a relatively small network, it took five to six days of training on two GTX 580 GPUs. However, this training time was greatly reduced to a 

           Claim 12's ''a computer-readable medium having stored thereon instructions that are executable to cause the computer system to perform operations comprising:'' is taught by Hayder, page 112, last full paragraph, where it recites:

We have introduced a framework to jointly generate object proposals from multiple images, thus leveraging the collective power of multiple object candidates. Our method is based on a deep structured network that jointly predicts the objectness scores and the bounding box locations of multiple object candidates by extracting features that model the individual object candidates and the similarity between them. Our experiments have demonstrated the benefits of our approach over the state-of-the-art methods that generate object proposals individually. Note that the subnetworks for co-generating object proposals and object detection can be combined to train an end-to-end system. However, we observed that it requires more memory to jointly train these networks. In the next chapter, we extend object detection framework to obtain a detailed pixel-wise mapping of each object instance.

           Claim 12's ''accessing a structured convolutional neural network (SCNN) that includes an input layer, a first convolutional module directly connected to the input layer, a second convolutional module directly 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 12's ''wherein the first convolutional module comprises a first convolutional layer, second convolutional layer, and first average pooling layer,'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 12's ''wherein the fully connected module comprises a first fully connected layer and a second fully connected layer;'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in Content Manager OnDemand. The type of line data that we describe here is a special form of transaction-style report, where it is necessary to search on a value that appears on every line of the report. This transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the record-field data type of IBM for the data structure of Hayder because it would permit A.I. classification in databases.

           Claim 12's ''arranging the raw transaction data such that at least one of the plurality of fields is re-ordered to increase similarity of raw data between adjacent fields of the plurality of fields; and'' is not expressly 

13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in Content Manager OnDemand. The type of line data that we describe here is a special form of transaction-style report, where it is necessary to search on a value that appears on every line of the report. This transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the sorted record-field data type of IBM for the data structure of Hayder because it would permit A.I. classification in databases.

           Claim 12's ''training the SCNN, comprising:'' is taught by Hayder, page 1, last full paragraph, where it recites:

The dataset D is divided into multiple sets to quantify if the model generalizes well to previously unseen examples. In this sense, one distinguishes between the data that is used to train a model, validate its performance, and to test the trained & validated model.

           Claim 12's ''repeatedly feeding the raw transaction data into the SCNN, comparing output of the SCNN to known results associated with the raw transaction data, and making adjustments to a plurality of weighting parameters for the SCNN based on results of the comparing.'' is taught by Hayder, page 12, first full paragraph, where it recites:

In a typical supervised learning scenario, learning a good hypothesis f from data is an iterative process and it usually performs the following basic steps

	Further, it is taught by Hayder, page 12, last partial paragraph and page 13, first partial paragraph, where it recites:

The training error is defined as the percentage of examples in the training set correctly classified by the classifier. This is often calculated on the entire training set, although, in recently famous deep learning frameworks, this is usually calculated on mini- batches.

	Further, it is taught by Hayder, page 58, first partial paragraph, where it recites:

wm} of this mixture, we propose an efficient supervised learning procedure to estimate these weights.

Claim 13
           Claim 13's ''The computer system of claim 12, wherein arranging the raw transaction data is performed according to automatically created specifications based on statistical observations of correlation between different feature values in the plurality of records.'' is not expressly taught by Hayder. It is, however taught by IBM, page 309, third full paragraph, where it recites:

13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in Content Manager OnDemand. The type of line data that we describe here is a special form of transaction-style report, where it is necessary to search on a value that appears on every line of the report. This transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the sorted record-

Claim 14
           Claim 14's ''The computer system of claim 12, wherein the first, second, third, and fourth convolutional layers each use three weighting parameters to optimize results.'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 16
           Claim 16's ''The computer system of claim 12, wherein the first average pooling layer is configured to use average values from a plurality of neurons at the second convolutional layer.'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 17
           Claim 17's ''creating a structured convolutional neural network (SCNN), including creating an input layer, a first convolutional module directly connected to the input layer, a second convolutional module directly connected to the first convolutional module, and a fully connected module directly connected to the second convolutional module,'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 17's ''wherein the second convolutional module comprises a third convolutional layer, fourth convolutional layer, and second average pooling layer,'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


           Claim 17's ''accessing raw transaction data comprising a plurality of records each having a plurality of fields containing a respective feature value from a set of features;'' is not expressly taught by Hayder. It is, however taught by IBM, page 309, third full paragraph, where it recites:

13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in Content Manager OnDemand. The type of line data that we describe here is a special form of transaction-style report, where it is necessary to search on a value that appears on every line of the report. This transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the record-field data type of IBM for the data structure of Hayder because it would permit A.I. classification in databases.

           Claim 17's ''arranging the raw transaction data such that at least one of the plurality of fields is re-ordered to increase similarity of raw data between adjacent fields of the plurality of fields; and'' is not expressly taught by Hayder. It is, however taught by IBM, page 309, third full paragraph, where it recites:

13.4.2 Line data
Line data (ASCII or EBCDIC text-based reports) is the most common type of data that is stored in Content Manager OnDemand. The type of line data that we describe here is a special form of transaction-style report, where it is necessary to search on a value that appears on every line of the report. This transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.

	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the sorted record-

           Claim 17's ''training the SCNN, comprising:'' is taught by Hayder, page 1, last full paragraph, where it recites:

The dataset D is divided into multiple sets to quantify if the model generalizes well to previously unseen examples. In this sense, one distinguishes between the data that is used to train a model, validate its performance, and to test the trained & validated model.

           Claim 17's ''repeatedly feeding the raw transaction data into the SCNN, comparing output of the SCNN to known results associated with the raw transaction data, and making adjustments to a plurality of weighting parameters for the SCNN based on results of the comparing.'' is taught by Hayder, page 12, first full paragraph, where it recites:

In a typical supervised learning scenario, learning a good hypothesis f from data is an iterative process and it usually performs the following basic steps

	Further, it is taught by Hayder, page 12, last partial paragraph and page 13, first partial paragraph, where it recites:

The training error is defined as the percentage of examples in the training set correctly classified by the classifier. This is often calculated on the entire training set, although, in recently famous deep learning frameworks, this is usually calculated on mini- batches.

	Further, it is taught by Hayder, page 58, first partial paragraph, where it recites:

As will be discussed in Section 3.3.3, to avoid having to manually tune the weights {wm} of this mixture, we propose an efficient supervised learning procedure to estimate these weights.

Claim 18
           Claim 18's ''The non-transitory computer-readable medium of claim 17, wherein arranging the raw transaction data is performed according to automatically created specifications based on statistical observations of correlation between different feature values in the plurality of records.'' is not expressly taught by Hayder. It is, however taught by IBM, page 309, third full paragraph, where it recites:

13.4.2 Line data


	Motivation – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the sorted record-field data type of IBM for the data structure of Hayder because it would permit A.I. classification in databases.

Claim 19
           Claim 19's ''The non-transitory computer-readable medium of claim 17, wherein the first, second, third, and fourth convolutional layers each use three weighting parameters to optimize results.'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 20
           Claim 20's ''The non-transitory computer-readable medium of claim 17, wherein the second average pooling layer is configured to use average values from a plurality of neurons at the fourth convolutional layer.'' is taught by Hayder, page 36, Figure 2.6, where it shows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale






Response to Arguments
	Applicant's arguments filed 03 NOV 2020 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Claims 1-2, 4-5, 7-8, 10-14, and 16-20 were rejected under 35 U.S.C. § 103 as being unpatentable over “Deep Structured Models for Large Scale Object Co-detection and Segmentation” by Hayder (hereinafter “Hayder”) in view of “IBM Content Manager On Demand Guide, Fifth Edition” (hereinafter “IBM”).

As discussed during the interview, the combination of Hayder and IBM does not teach or suggest “an input layer, a first convolutional module directly connected to the input layer, a second convolutional module directly connected to the first convolutional module, and a fully connected module directly connected to the second convolutional module” as recited in amended claim 1. The office action cites Fig. 2.6 of Hayder (reproduced below with reference lettering added) to reject claim 1, but Fig. 2.6 does not teach or suggest what is recited by claim 1.

Fig. 2.6 of Hayder shows a sequence of layers, but no “fully connected module directly connected to the second convolutional module” as recited by claim 1. Assuming the figure can be divided into modules by combining subsequences of layers (e.g., A-B-C or G-H-I-J, etc.), and that an input layer (not in the figure) exists and is directly connected to module A-G-H-I is not “a fully connected module” comprising “a first fully connected layer and a second fully connected layer” as recited by claim 1. Accordingly, Hayder does not teach or suggest “an input layer, a first convolutional module directly connected to the input layer, a second convolutional module directly connected to the first convolutional module, and a fully connected module connected to the second convolutional module.”

	Firstly, Applicant’s Specification defines “directly” as follows:

[0058] In operation 484, a first set of data communication pathways are established by analysis system 120, in some embodiments. This operation may include creating pathways leading directly from the outputs of neurons of a first layer to second, third, and fourth layers in various embodiments. Note that the term "directly" is used here to indicate that these inputs are not intercepted by another layer of the neural network, e.g., an input from a first layer that is sent to a second layer and then processed would not be said to be sent "directly" to a third layer if the third layer simply receives the processed output from the Further, the term "directly" in this context also does not preclude processing of outputs of neurons by, e.g., a batch normalization component or a dropout component prior to forwarding the outputs, nor does it preclude performing input selection operations as discussed above. 

	Now, to compare the prior art to the claim, let’s look at a drawing from the prior art:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Note that Applicant does not specify the structure of an “input layer”. It may have no processing, but that is not a required limitation. Further, it is not defined whether any preprocessing may have occurred. Therefore, the input layer may simply be the output of one of the pooling layers in the figure, above.


	Applicant’s argument is not persuasive.
	The rejections stand.

Argument 2
Furthermore, the combination of Hayder and IBM does not teach or suggest “arranging the raw transaction data such that at least one of the plurality of fields is reordered to increase similarity of raw data between adjacent fields of the plurality of fields” as recited by claim 1. The Office Action relies on section 13.4.2 of IBM, which states that “transaction data has a transaction number that appears on every line and must be sorted either by column or row and either ascending or descending.” Nothing in IBM suggests “arranging the raw transaction data such that at least one of the 

Accordingly, the combination of Hayder and IBM does not teach or suggest every feature of independent claim 1, nor of independent claims 12 and 17, which recite similar features to independent claim 1. Claims 2-11, 13-16, and 18-20 depend variously from independent claims 1, 12, and 17. Applicant therefore respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejections of claims 1-20.

	Applicant does not specify whether the “adjacent fields” are within the same record or between different records. A sorting operation increases the similarity of data in fields that are in different records, though they may be in the same field position in different records.
	Applicant’s argument is not persuasive because Applicant’s claim, in its broadest reasonable interpretation includes the prior art.
	The rejections stand.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 
                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
24 JAN 2021